Citation Nr: 1134316	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for erectile dysfunction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is established for the Veteran's PTSD.  From the 1990s forward, he has addressed his PTSD through VA treatment, including medication.  He has reporting having erectile dysfunction since he began taking medication for PTSD.  He submitted information regarding the medication Paroxetine, which he takes for PTSD.  The medication information indicates that decreased interest in sex is, in some patients, a side effect of the medication.  Records of VA treatment of the Veteran show prescription of Paroxetine and recent prescription of medication to address erectile dysfunction.  The RO denied the Veteran's claim on the grounds that there is no medical evidence that medication for PTSD causes erectile dysfunction in the Veteran's case.  The Veteran has not had a VA examination addressing his erectile dysfunction service connection claim.

Under McLendon v. Nicholson, 20 Vet. App 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must provide a medical examination and/or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The medication information indicating that decreased interest in sex is sometimes a side effect of a medication the Veteran takes for PTSD is sufficient to indicate that the Veteran's erectile dysfunction may be associated with his PTSD.  The Board will remand the case for a VA medical examination with file review and an opinion as to whether the Veteran's erectile dysfunction is related to PTSD to include the medication prescribed for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination to address the whether there is a relationship between the Veteran's erectile dysfunction and his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by or permanently worsened beyond normal progression by the Veteran's PTSD, to include the medication he takes to treat PTSD.  The examiner must provide the rationale for the opinions reached.

2.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


